Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…the curtain electrodes and/or grill electrodes: (a) arranged in the application area (b) configured to apply electricity to the fish with parasites: and (c) controlled by a control unit, the control unit configured to regulate a current, a voltage, and an electrical frequency to be applied to the fish with parasites to cause parasite removal; spray nozzles at least partially housed in the application area, the spray nozzles configured to spray water or water with hydrogen peroxide on the fish with parasites to make the parasites fall off; a return chute at least partially situated below the application area to receive and channel the sprayed water or water with hydrogen peroxide and parasites contained therein, the return chute including a drainage pipe at least partially housing a capturing filter; the capturing filter configured to trap the parasites, thereby allowing only water or water with hydrogen peroxide to pass to a reservoir that stores the water or water with hydrogen peroxide for spraying in the application area; a pump that pumps the water or water with hydrogen peroxide to the spray nozzles…” in claim 1 area all not found in combination in the prior art of record.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643